Exhibit 99 Titan Announces Record Fourth Quarter and Yearly Sales Results and Corporate Milestone of over $1 Billion in Revenue Quincy, IL. - Titan International, Inc. (NYSE: TWI) February 26, 2009 Fourth quarter highlights: · Sales were a fourth quarter record of $258.6 million in 2008, up 26­ percent, as compared to $204.9 million in the fourth quarter of 2007. · Gross profit for the fourth quarter was $28.0 million as compared to $11.3 million for fourth quarter 2007, an increase of 147 percent. · Income from operations was $11.5 million for the quarter, as compared to a loss from operations of $(5.4) million in Year-to-date highlights: · Year-to-date 2008 sales were an all-time record of $1,036.7 million, a 24 percent increase from $837.0 million of sales in · Year-to-date gross profit rose 66 percent to an all-time record of $139.7 million, up from $84.1 million in 2007. · Year-to-date income from operations was an all-time record of $73.3 million, up 195 percent from $24.8 million the previous year. Statement of Chief Executive Officer: “I can appreciate that everyone is concerned about future business, but I want to take a moment to look back at an unbelievable year,” said Titan Chairman and CEO Maurice M. Taylor Jr. “Looking back at 2008, and the progress Titan made in the development of our new super giant tires—while at the same time shipping out a record number of products—was accomplished by a great team of men and women who maintain the entrepreneurial attitude of the America way. “Titan was on its way to having its best quarter of all time,” said Taylor, “however, the curing press malfunction in November, due to an issue related to clamping pressure, set Titan back about 90 days behind the goals set last year. I set a goal to produce 900 super giant tires in 2008, and we fell short, producing approximately half of that number. Titan did hit the billion-dollar revenue mark, even though many companies were facing difficult challenges in the last half of the year. What we have developed in new technologies for OTR (off-the-road) and agricultural wheels and tires should benefit Titan for years to come. “This coming year will be really interesting. The large farm tire business should be good; you can see that in today’s commodity prices. We believe construction and small farm tire markets will move even lower in 2009. Mining should be good through 2009 because mines are operating even though new mines may be on hold for the year. Sales levels should move down because of lower material costs; therefore, selling prices will likely drop,” said Taylor. “Because the world is contracting, we believe there will be further consolidation in the specialty wheel and tire market in 2009. This consolidation should be beneficial for Titan’s long-term growth. Titan has maintained its growth while keeping its SG&A expenses in the 5-7% range, and we expect to continue this growth with our ability to be one of the most competitive companies in our field. Titan will continue to focus on the goals I set in December, but what happens in our markets in the next four months will determine if these goals can be reached. I will provide an update the first part of July.” Financial overview: Titan International Inc.’s net sales of $258.6 million for fourth quarter of 2008 were 26 percent higher than fourth quarter 2007 sales of $204.9 million.Year-end: Net sales for 2008 were $1,036.7 million, up 24 percent from $837.0 million in 2007. These record sales levels are attributed to strong demand in the company’s agricultural market, which reported higher sales of approximately 42 percent for 2008 as compared to the previous year. Titan believes it has benefited in 2008 from a preliminary ruling from the U.S. Department of Commerce, affirming that exporters of Chinese-manufactured tires have been selling certain OTR tires in the U.S.A. at less than normal value and received subsidies, resulting in duties being imposed on certain imported tires. Gross profit for fourth quarter 2008 was $28.0 million, as compared to $11.3 million in 2007.Year-end: Gross profit for the year of 2008 was a record $139.7 million, or 13.5 percent of net sales, as compared to $84.1 million, or 10.1 percent of net sales, for 2007. The gross profit margin for 2008 showed a significant improvement of over three percentage points compared to the previous year, as the company continues its efforts to improve efficiencies and align sale prices with production cost. Income from operations was $11.5 million in the fourth quarter of 2008, as compared to $(5.4) million loss in fourth quarter 2007.Year-end: Income from operations was $73.3 million for the year ended December 31, 2008, and $24.8 million for the year ended December 31, 2007, resulting in a 195 percent increase. Interest expense was $3.7 million in the fourth quarter of 2008 as compared to $4.1 million of interest expense in the fourth quarter of 2007.Year-end: Interest expense for the year 2008 was $15.1 million compared to $18.7 million in Due to a substantial decline in Titan Europe Plc’s publicly quoted price on the AIM market in London, England, a noncash Titan Europe Plc charge of $37.7 million was recorded at year-end 2008, compared to no charge in 2007. Excluding the noncash Titan Europe Plc charge, proforma net income would have been $6.1 million for fourth quarter 2008, versus $(8.8) million loss in fourth quarter 2007.Year-end: Excluding the charge, proforma net income would have been $37.8 million in 2008, compared to a net loss of $(7.2) million in 2007. Excluding the noncash Titan Europe Plc charge, fourth quarter 2008 proforma basic earnings per share would have been $.18, compared to a loss of $(.26) during the fourth quarter of 2007. Proforma diluted earnings per share would have been $.17, compared to $(.26) loss in fourth quarter 2007. Year-end: For the year ended
